John Ludwig, a minor about 17 years old, died in October, 1900, in Jefferson county, Alabama. Shortly after his death, Thomas Chestnut filed his application to administer on the estate and in a few days thereafter A. C. Oxford filed his application; and thereafterwards, within forty days after the death of said Ludwig, Thomas A. Bowen filed his application for letters of administration. Chestnut and Bowen both based their claim and application on being the largest creditor of the intestate residing in Alabama. Oxford’s application is based on being a friend of the brothers of deceased. Chestnut’s application was resisted on the ground that he was not a creditor of the intestate, while Bowen’s application was resisted mainly on the ground that he was not. a resident of Alabama, and also that he was not a creditor of the intestate. The court decided that neither of the applicants were entitled to a preference over the other, but granted the application of Chestnut on the ground of being a fit and suitable person to administer on the estate and denied the application of Bowen. It is from this ruling and judgment of the court that this appeal is taken.
The judgment is affirmed.
Opinion by
Sitarpe, J.